DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of the Applicant’s amendment to claims 21 and 22, the Examiner hereby withdraws the restriction requirement of 3/22/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on January 3, 2020 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11, 13, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felix et al. (U.S. 2017/0238833), herein Felix. Regarding claim 1, Felix discloses a wearable sensing device 12, comprising: a connector socket 25 having contact pads 35 connectable to sensing electrodes configured to sense biological electrical signals (see Figure 6 and paragraph [0059]); a supply module 36 including a battery housed in a first casing, the first casing including mechanical-connection members configured to reversibly couple with the connector socket (see Figure 6 and paragraph [0060]); a control module 14 housed in a second casing distinct from the first casing and configured to couple with the supply module and with the connector socket, the control module including a processing unit configured to process biological electrical signals detectable through the contact pads (see Figure 7 and paragraph [0061]); and electrical-connection members distinct from the mechanical-connection members and configured to connect the battery and the contact pads to the control module (see paragraph [0060], which describes the electrical connection members associated with the battery and paragraph [0061], lines 10-16, which describes the electrical connection members associated with the control module).
Regarding claim 2, Felix discloses a flexible support 15 applicable to the body of a patient and including sensing electrodes 38/39, wherein the connector socket is connectable or permanently connected to the flexible support and the contact pads are connectable or permanently connected to respective sensing electrodes (see Figures 1, 2, and 4-8 and paragraphs [0043] and [0063]).
Regarding claim 3, Felix discloses sensing electrodes 38/39 applicable to the body of a patient and directly connectable to the connector socket (see Figure 8 and paragraph [0063]).
Regarding claim 4, it is respectfully submitted that the supply module and the control module of Felix are configured to reversibly mutual couple and form a sensing assembly, and wherein the connector socket has a seat configured to house the sensing assembly because monitor recorder 14 of Felix includes a cavity 58 in which battery compartment 36 is accommodated and the connector socket 25 with seal 35 is where the mating occurs (see Figures 6 and 7 and paragraph [0061]).
Regarding claim 11, it is respectfully submitted that retention catch 26 and tension clip 27, which conformably receive and securely hold the monitor 14 in place on electrode patch 15, because they slide into place on retention detent 53 and tension detect 54, are considered a slide coupling and, thus, Felix discloses that the supply module and the control module are coupled by a slide coupling (see Figure 4 and 5, paragraph [0055], lines 7-11, and paragraph [0056], lines 18-21).
Regarding claim 13, Felix discloses that the connector socket has a supply seat (battery compartment described at paragraph [0060]) and a control seat (receptacle 25 with seal 35 shown in Figure 6) for receiving separately and independently the supply module and the control module, and wherein portions of the connector socket that house the supply seat and the control seat are connected together by a joint portion that enables relative movements between the supply seat and the control seat (see Figure 6).
Regarding claim 16, Felix discloses that the control module comprises elastic contacts 57 arranged to contact the contact pads when the control module is coupled to the connector socket (see Figure 7 and paragraph [0061], where the description of monitor 14 being “snapped” into place in paragraph [0052], lines 3-6, is understood to require elastic deformation between seal coupling 57 and seal 35).
Regarding claim 17, Felix discloses that the control module comprises a movement sensor, syncope sensor 64 which is a 3-axis accelerometer, and wherein the processing unit is configured to identify anomalies in the biological electrical signals received on the basis of correlations with signals supplied by the movement sensor (see paragraph [0068]).
Regarding claim 18, Felix discloses that the connector socket is permanently or reversibly coupled to a patch having sensors for sensing biological electrical signals (see Figures 4, 6, and 8 and paragraphs [0043] and [0063]).
Regarding claim 19, Felix discloses a wearable sensing device 12, comprising: a connector socket 25 having contact pads 35 connectable to sensing electrodes configured to receive biological electrical signals (see Figure 6 and paragraph [0059]); a supply circuit 36 including a battery in a first casing, the first casing configured to reversibly couple with the connector socket (see Figure 6 and paragraph [0060]); a control circuit 14 in a second casing distinct from the first casing, the second casing configured to couple with the supply circuit and with the connector socket, the control circuit including a processing circuit configured to process biological electrical signals on the contact pads(see Figure 7 and paragraph [0061]); a mechanical-connection coupling configured to couple the supply circuit to the connector socket (see paragraph [0060]); and electrical connections distinct from the mechanical-connection coupling, the electrical connections configured to connect the battery and the contact pads to the control circuit (see paragraph [0060], which describes the electrical connection members associated with the battery and paragraph [0061], lines 10-16, which describes the electrical connection members associated with the control module).
Regarding claim 20, Felix discloses that the electrical connections comprise: a plurality of elastic electrical contacts, each of the plurality of electrical contacts configured to contact a respective one of the contact pads when the control circuit is coupled to the connector socket (see Figure 7 and paragraph [0061], where the description of monitor 14 being “snapped” into place in paragraph [0052], lines 3-6, is understood to require elastic deformation between seal coupling 57 and seal 35); and a supply connector on a printed circuit board, the supply connector coupled to the control circuit (see paragraph [0060]).
Regarding claim 21, Felix discloses a method, comprising: connecting contact pads of a connector socket to sensing electrodes 38/39 configured to sense biological electrical signals (see Figure 8 and paragraph [0063]); reversibly coupling mechanical-connection members of a first casing with the connector socket, a supply module including a battery being housed in the first casing (see Figure 6 and paragraphs [0059] and [0060]); coupling a control module 14 with the supply module and with the connector socket, the control module being housed in a second casing distinct from the first casing, the control module including a processing circuit configured to process the biological electrical signals detectable through the contact pads (see Figures 6 and 7 and paragraph [0061]); and connecting the battery and the contact pads to the control module, electrical-connection members distinct from the mechanical-connection members connecting the battery and the contact pads to the control module (see Figures 6-10, paragraph [0060], which describes the electrical connection members associated with the battery and paragraph [0061], lines 10-16, which describes the electrical connection members associated with the control module).
Regarding claim 22, it is respectfully submitted that retention catch 26 and tension clip 27, which conformably receive and securely hold the monitor 14 in place on electrode patch 15, because they slide into place on retention detent 53 and tension detect 54, are considered a slide coupling and, thus, Felix discloses that the control module with the supply module comprises coupling through a slide coupling the control module and the supply module (see Figure 4 and 5, paragraph [0055], lines 7-11, and paragraph [0056], lines 18-21).
Allowable Subject Matter
Claims 5-10, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rice et al. (U.S. 2013/0213147) discloses a sensor system for footwear that includes a flexible support and a control module 22 positioned within a well 135 and connected to electrical and mechanical connections (see Figures 3 and 4 and paragraph [0107]) and Kumar et al. (U.S. 2020/0282225) discloses a modular medical device system that includes separate housings for batteries and electrical control components 360 and mechanical 374 and electrical 372 connectors (see Figures 27A and 27B and paragraphs [0110] and [0119]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792